Citation Nr: 1537183	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to September 1974, with additional unverified service in the U.S. Navy Reserves from approximately July 1981 to 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned at an October 2012 Board videoconference hearing.  A transcript of the hearing is of record. 

In February 2013 and April 2014, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's left knee disability, to include degenerative joint disease is related to active service, arose within one year of separation from service, or is otherwise related to Reserve service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in May 2008 correspondence.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available records have been obtained and have been associated with the claims file.  
In the February 2013 and April 2014 Board remands, the Board requested that the Appeals Management Center (AMC) obtain the Veteran's records for active duty training (ACDUTRA) and inactive duty training (INACDUTRA) service.  The AMC exhausted all efforts to obtain these records.  Although the exact dates of the Veteran's ACDUTRA and INACDUTRA service are not of record, a February 1993 signed statement by the Veteran acknowledged that she relieved her from ACDUTRA service as she did not meet the standards due to obesity.  The Board finds that the Veteran had unverified service in the U.S. Navy Reserves from approximately 1981 to 2005.  

The Veteran alleged in March 2015 correspondence that she was not scheduled for an in-person VA examination.  The Veteran was afforded VA medical examinations in January 2014 (in-person) and February 2015 (through the Acceptable Clinical Evidence (ACE) process), and VA medical opinions were obtained.  Taken together, both VA medical opinions are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Board's April 2014 remand instructed the RO to schedule the Veteran for an appropriate VA examination, the Board finds that the existing medical evidence provided sufficient information to adjudicate the issue on appeal, where the issue is the etiology of the knee disability, not the current severity.  Another in-person medical examination would not likely provide additional relevant evidence.  

Although the April 2014 remand requested an opinion rebutting the presumption of soundness under 38 U.S.C.A. § 1111 for the Veteran's period of active duty service, the Board finds that this opinion is no longer necessary as it is presumed that the Veteran entered active military service in sound condition.  38 C.F.R. § 3.304(b).

Service Connection

The Veteran is seeking service connection for a left knee disability which she contends is due to training in active service and in the Reserves, as well as a softball incident during her active duty service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Certain chronic disabilities, such as arthritis, if manifested to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State. 38 C.F.R. § 3.6(c), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101(24), 106, 1110.

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Appellants who established "Veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48.

The January 2014 and February 2015 VA examinations reflect that the Veteran currently has left knee degenerative joint disease.  Therefore, she has a current disability for VA purposes and satisfies the first element of a service connection claim.  

Service treatment records from the Veteran's period of active duty include reports of a July 1972 enlistment examination and September 1974 separation examination.  On both examinations, there was normal clinical evaluation of the lower extremities; no pertinent defects or diagnoses were noted.  

In a July 1980 military evaluation, the Veteran reported that her lower extremities were normal.  Reports of Medical History dated in July 1981, June 1983, July 1985, July 1987, July 1988, March 1989 and July 1989 all include the Veteran's negative response to whether she had or ever had knee problems.  Reports of physical examinations conducted at the same times all included normal clinical evaluations of the lower extremities and were silent for any pertinent defects, diagnoses or significant interval history.  

In a June 1984 Reserve health record, the Veteran signed a statement certifying that she received no injuries or illness while performing ACDUTRA.  

July 1988 military treatment records reflect that the Veteran reported that she was not qualified for physical training due to a neck strain and back injury because she was in a car accident that caused a neck and back strain.  

In a November 1990 private treatment record, the physician noted that the Veteran injured her knee in July 1990 while pitching in a softball game.  The Veteran reported to the physician that after the game, she noticed pain and swelling in her left knee gradually developing after several hours.  There is no indication from the records regarding whether the Veteran was on Reserve duty at the time of the injury.

The Veteran's medical records reflect that she had a partial arthroscopy surgery in January of 1991.  The evidence of record includes a statement from the Veteran indicating that after her surgery, pain persisted and she could not complete excessive walking, crawling, or bending in her knee without excessive pain.  

In February 1993, the Veteran signed a statement that she failed to meet the physical readiness standards for ACDUTRA due to obesity and that she had no medical conditions that precluded her from meeting the prescribed standards.

In a September 2002 private treatment record, the physician noted that the Veteran had chronic and recurring left knee pain for the past 4-5 years.  The physician noted that the Veteran stated that she had injured her knee playing softball and underwent surgery in 1991.  The physician further noted that the Veteran was a "rather poor historian."  

In May 2008 correspondence, the Veteran stated that when she entered active duty service in 1972, her knees were in good shape and she was able to participate in all physical readiness activities without pain.  She first noticed pain beginning in 1981.  She stated that she could not maintain the Physical Readiness requirements for active duty, and decided to join the Selective Reserve.  

On October 2012 Board hearing, the Veteran testified that her left knee disability was due to training and a softball incident in active service while she was stationed in Italy.  She stated that she self-treated her left knee injury.  She testified that her knee was still bothering her after service and that she did not have a medical physical when she joined the Reserve. 

On January 2014 VA examination, the Veteran reported to the examiner that she recalled no treatment in the military for her knees and no specific injury or traumatic event that could explain her degenerative joint disease.  She indicated that her knees became arthritic over the years due to her exercise to maintain physical fitness both in and out of the military. 

In a February 2014 correspondence, the Veteran included information from www.Arthritis.org that a knee injury could happen from sports or jobs that require bending and lifting.  She stated that her military training was the cause of the arthritis in her knee, that it continued to be an issue, and that it was a chronic problem in her daily livelihood. 

Although the Veteran is competent to report observable symptoms of her left knee, such as pain and swelling, the Board finds that her statements regarding the date of onset of these symptoms are not credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Her statements regarding onset of her left knee injury have been inconsistent throughout the appeal period.  The Veteran's private physician noted that she was a "rather poor historian."  At the Board hearing, the Veteran stated that her left knee disability first manifested during her active duty service, but in other correspondence and VA and private treatment records, she stated that the onset was during her period of Reserve service.  

The Veteran's statements made in the course of her claim for benefits are inconsistent with her endorsement of no knee problems on examinations at enlistment and separation from active duty and on multiple periodic examinations during reserve duty.  This inconsistency leads the Board to the conclusion that her reports made in the course of seeking VA benefits are not credible.  Therefore the Board affords them little probative weight.  

While the January 2014 and February 2015 VA examiners acknowledged that the Veteran had degenerative joint disease of the left knee, they indicated that it developed during the time period of the Veteran's service in the Reserves, not active military service.  As the evidence does not support a finding that the Veteran had arthritis manifest to a degree of 10 percent or more within one year after separation from active duty, service connection is not warranted on a presumptive basis.  Presumptive periods do not apply to ACDUTRA and INACDUTRA.  Smith, 24 Vet. App. at 46-48.  

Given the conclusion that a chronic left knee disability, to include arthritis, was not established during active service, the Board has also considered whether the evidence supports a grant of service connection based on continuity of symptomatology after service, but finds it does not.  38 C.F.R. 3.303(b).  Continuity of symptomatology requires (1) condition noted in service; (2) evidence of continued same symptoms after service; and (3) medical or lay evidence to establish a nexus between the postservice symptoms and the present disability).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's consistent endorsement of a lack of knee problems on Reports of Medical History and normal clinical evaluations of the knee during subsequent Reserve service lead the Board to conclude that the current assertions of continuous symptoms since service are not credible.  

Even if the Board considers the fact that the 1990 softball incident occurred during the Veteran's Reserve service or that her Reserve service training constitutes as an in-service event, the evidence of record fails to establish a relationship between the Veteran's claimed service event and the Veteran's current left knee disability.  Despite the Veteran's reports of her knee injury and pain, the nexus between the Veteran's current left knee disability and her Reserve training is a medical question.  The left knee disability at issue may have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The January 2014 examiner stated that although the Veteran's claim of exercise caused her knee to have degenerative joint disease, there was no medical history to support cumulative trauma.  Further, the examiner stated that exercise was likely a preventative factor in delaying her need for surgery for osteoarthritis.  He stated that multiple studies have shown that exercise reduces osteoarthritis and symptoms of osteoarthritis.  The examiner then opined that it was most likely that the Veteran's military service did not cause her left knee degenerative joint disease, but that degenerative joint disease is related to other etiologies such as obesity, and not due to military activity or training in and out of the military. 

The February 2015 examiner observed that the Veteran's degenerative joint disease arose during her general time in the Reserves.  The examiner also stated that although people claim that being physically active caused their degenerative joint disease of the knee, this assertion was not supported by literature or clinical practice.  The examiner concluded that degenerative joint disease was not medically caused by running or high impact activity and that running or high impact activity did not lead to degenerative joint disease in this case.  

Based on the above evidence, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  The evidence does not support a finding of a relationship between the Veteran's current left knee disability and her claimed Reserve service injury.  Specifically, the January 2014 and February 2015 VA examiners found that the Veteran's current left knee disability, to include degenerative joint disease, was "less likely than not" incurred in or caused by active military service or Reserve training and not due to military activity.  The Board finds that the January 2014 and February 2015 VA opinions taken together are highly probative because both VA examiners provided a thorough rationale for their opinions and based their opinions on the evidence of record.  There is no other evidence of record linking the Veteran's left knee disorder to service.  

Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability, to include degenerative joint disease, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


